DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1-2,6,9, 12-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Carbon air (WO2015193671).
With respect to claim 1 Carbon air discloses an acoustic article comprising:
A porous layer (102); and
Heterogeneous filler in contact with the porous layer (see page 20 lines19-22 ), the heterogeneous filler comprising porous carbon and having an average surface area from 0.1m2/g to 10,000 m2/g (see page 25 lines 19-21),
Wherein the acoustic article has a flow resistance of from 100 MKS Rayls to 5000 MAK Rayls (see page 25 lines 10-17).
With respect to claim 2 Carbon air further discloses wherein the porous layer comprises a nonwoven fibrous layer having a plurality of fibers the heterogenous filler at least partially enmeshed in the plurality of fibers (page 19 lines 32-33). 
With respect to claim 6 Carbon air further discloses wherein the porous layer is a first porous layer and further comprising a second porous layer extending across the first porous layer and having a flow resistance of from 10 MKS Rayls to 6000MKS Rayls (see page 27 lines 8-13).
With respect to claim 9 Carbon air further discloses Carbon air further discloses wherein the porous carbon comprises activated carbon, veniform carbon, or mixtures thereof (page 20 lines 19-22).
With respect to claim 12 Carbon air further discloses a method of making an acoustic article comprising:
Disposing a heterogenous filler comprising porous carbon into a porous layer, the heterogenous filler having an average surface area from 0.1m2/g to 10000 m2/g to increase acoustical absorption of the acoustic article at sound frequencies of form 50 Hz to 2000Hz (see pages 19-20, and 25). 
With respect to claim 13 Carbon air further discloses (page 1 liens 1-10) an acoustic assembly comprising the acoustic article of claim 1 and further comprising a p[primary aerospace or automotive structure coupled to the acoustic article.
With respect to claim 14 Carbon air further discloses (page 1 lines 1-10) a method of using the acoustic article of claim 1 comprising: disposing the acoustic article proximate to a surface to dampen vibrations of the surface.
With respect to claim 15 Carbon air further discloses (page 1 lines 1-10) a method of using the acoustic article of claim 1 comprising disposing the acoustic article proximate to an air cavity to absorb sound energy being transmitted though the air cavity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carbon air (WO2015193671).
With respect to claim 8 Carbon air discloses the invention as claimed except expressly the resistive layer extending across the major surface of the porous layer has a flow resistance in the claimed range. It is well known in the art that by increasing the number of resistive layers it increases the overall resistance. It would have been obvious to select restive features until arriving at the desired resistance. 
With respect to claim 10 Carbon air discloses the invention as claimed including two different heterogenous fillers, but fails to disclose the claimed surface areas.
The selection of such fillers would have been an obvious matter to tune the response of the structure.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
3. Calims 3-5, 7 and 11 are is rejected under 35 U.S.C. 103 as being unpatentable over Carbon air (WO2015193671) in view of Schneider (US20130153331).
With respect to claims 3 and 11 Carbon air discloses the invention as claimed except wherein the porous layer comprises a perforated film having a plurality of apertures with an average narrowest diameter of from about 30 micrometers to 5000 micrometers, the heterogenous filler extending in a layer across the perforated film.
Schneider discloses an acoustic absorber having a perforated film layer (2) having a plurality of apertures with an average narrowest diameter of 30 micrometers to 5000 micrometers (paragraph 58), and heterogenous filler extending in a layer across the perforated film (para 46).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Schneider to use a perforated film as the perforated layer of Carbon air so as to provide a consistent opening size for the perforations.
With respect to claim 4 Carbon air as modified further discloses wherein the perforated film has an air resistance. While not expressly disclosing the range as claimed this would have been an obvious matter as it is well known in the art that the resistance to flow through a perforate member has an impact on the acoustic response thereof. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 5 Carbon air as modified further discloses wherein at least some heterogenous filler resides within the plurality of apertures (see Carbon air and figure 2 of Schneider).
With respect to claim 7 Carbon air as modified (see Carbon air and Schneider paragraphs 48-53) discloses the invention as claimed except expressly the claimed percentage by weight of the filler. This would have been an obvious matter of tuning the structure by providing the desired amount of filler. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Graf (US20120279799) discloses a sound absorbing element with perforated sheet and resistive sheet in a stack; Matsumura (US20080135327) discloses a sound absorbing structure including carbon; and Berrigan (US20080038976) discloses a bonded nonwoven fibrous sound absorber.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837